        Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 1 of 40




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JOHN DOE,
                            Plaintiff,
                                                No. 1:20-cv-05019 (LAK)
                     v.
                                                Oral Argument Requested
COLUMBIA UNIVERSITY,
                            Defendant.




          MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT
  THE TRUSTEES OF COLUMBIA UNIVERSITY IN THE CITY OF NEW YORK’S
           MOTION TO DISMISS THE AMENDED COMPLAINT




                                         Roberta A. Kaplan
                                         Gabrielle E. Tenzer
                                         Rachel Tuchman
                                         KAPLAN HECKER & FINK LLP
                                         350 Fifth Avenue, 63rd Floor
                                         New York, NY 10118
                                         212.763.0883
                                         rkaplan@kaplanhecker.com
                                         gtenzer@kaplanhecker.com
                                         rtuchman@kaplanhecker.com


September 13, 2021
             Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 2 of 40




                                                   TABLE OF CONTENTS
                                                                                                                                    PAGE(S)

PRELIMINARY STATEMENT .................................................................................................... 1

RELEVANT BACKGROUND ...................................................................................................... 3

ARGUMENT .................................................................................................................................. 5

     I.      Plaintiff’s Title IX Claim Fails as a Matter of Law. ........................................................ 7

             A.      Plaintiff Fails to Allege Clear Irregularities in the Process. ................................... 8

                     1.      Alleged Evidentiary Flaws ..............................................................................9

                     2.      Alleged Procedural Flaws .............................................................................17

             B.      Plaintiff Fails to Allege Any Facts to Support a Minimal Plausible Inference
                     of Gender Bias. ..................................................................................................... 26

                     1.      Columbia’s GBM Policy and the 2011 Dear Colleague Letter ....................27

                     2.      Columbia’s Allegedly Gender-Biased Statements and “Anti-Male”
                             Culture...........................................................................................................29

     II.     Plaintiff’s Contract and Quasi-Contract Claims Should Be Dismissed. ........................ 33

CONCLUSION ............................................................................................................................. 33




                                                                      i
            Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 3 of 40




                                             TABLE OF AUTHORITIES
                                                                                                                        PAGE(S)

CASES

Ashcroft v. Iqbal,
  556 U.S. 662, 129 S. Ct. 1937 (2009) ................................................................................... 6, 24

B.B. v. The New Sch.,
  No. 17 Civ. 8347, 2018 WL 2316342 (S.D.N.Y. Apr. 30, 2018) ...................................... passim

Bailey v. N.Y. Law Sch.,
  No. 16 Civ. 4283, 2017 WL 6611582 (S.D.N.Y. Dec. 27, 2017) ..................................... 2, 7, 10

City of Long Beach v. Total Gas & Power N. Am., Inc.,
  465 F. Supp. 3d 416 (S.D.N.Y. 2020)......................................................................................... 6

Doe v. Colgate Univ.,
  760 F. App’x 22 (2d Cir. 2019) ................................................................................................ 29

Doe v. Colgate Univ.,
  No. 15 Civ. 1069, 2017 WL 4990629 (N.D.N.Y. Oct. 31, 2017)............................................. 29

Doe v. Columbia Univ.,
  831 F.3d 46 (2d Cir. 2016)................................................................................................. passim

Doe v. Columbia Univ.,
  No. 20 Civ. 6770, 2021 WL 3292591 (S.D.N.Y. Aug. 1, 2021) .............................................. 33

Doe v. NYU,
  438 F. Supp. 3d 172 (S.D.N.Y. 2020)................................................................................. 26, 29

Doe v. Purdue Univ.,
  928 F.3d 652 (7th Cir. 2019) .......................................................................................... 8, 27, 31

Doe v. Univ. of Chi.,
  No. 16 Civ. 08298, 2017 WL 4163960 (N.D. Ill. Sept. 20, 2017) ........................................... 28

Doe v. Univ. of Denver,
  952 F.3d 1182 (10th Cir. 2020) ................................................................................................ 29

Doe v. Vassar Coll.,
  No. 19 Civ. 9601, 2019 WL 6222918 (S.D.N.Y. Nov. 21, 2019) ............................................ 32

Feibleman v. Trs. of Columbia Univ.,
  No. 19 Civ. 4327, 2020 WL 882429 (S.D.N.Y. Feb. 24, 2020) ............................................... 21




                                                                 ii
            Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 4 of 40




Fifth Third Bancorp v. Dudenhoeffer,
  573 U.S. 409, 134 S. Ct. 2459 (2014) ......................................................................................... 3

Haug v. State Univ. of N.Y. at Potsdam,
  32 N.Y.3d 1044 (2018) ............................................................................................................. 18

Heller v. Bedford Cent. Sch. Dist.,
  144 F. Supp. 3d 596 (S.D.N.Y. 2015)..................................................................................... 5, 6

Heller v. Bedford Cent. Sch. Dist.,
  665 F. App’x 49 (2d Cir. 2016) .................................................................................................. 5

Menaker v. Hofstra Univ.,
 935 F.3d 20 (2d Cir. 2019)................................................................................................. passim

Orkin v. Swiss Confederation,
  444 F. App’x 469 (2d Cir. 2011) .............................................................................................. 25

Orkin v. Swiss Confederation,
  770 F. Supp. 2d 612 (S.D.N.Y. 2011)....................................................................................... 24

Roskin-Frazee v. Columbia Univ.,
  474 F. Supp. 3d 618 (S.D.N.Y. 2019)....................................................................................... 32

Roskin-Frazee v. Columbia Univ.,
  No. 17 Civ. 2032, 2018 WL 6523721 (S.D.N.Y. Nov. 26, 2018) ............................................ 32

Thomas v. Westchester Cnty. Health Care Corp.,
  232 F. Supp. 2d 273 (S.D.N.Y. 2002)......................................................................................... 5

Yusuf v. Vassar Coll.,
  35 F.3d 709 (2d Cir. 1994)................................................................................................. passim



RULES

Federal Rule of Civil Procedure 12(b)(6) ................................................................................... 1, 3



OTHER AUTHORITIES

Columbia Univ., Gender-Based Misconduct Prevention and Response 2017-18 Annual
  Report (2018), http://www.columbia.edu/cu/studentconduct/documents/Gender-
  BasedMisconductPreventionandResponse2017-2018.pdf ........................................................ 24




                                                                  iii
            Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 5 of 40




Columbia Univ., Student Gender-Based Misconduct Prevention and Response 2018-19
  Annual Report (2019), https://sexualrespect.columbia.edu/files/sri/content/student_
  gender-based_misconduct_prevention_and_response_2018-2019.pdf. ................................... 24

Kate Taylor, Mattress Protest at Columbia Continues into Graduation Event, N.Y. Times
  (May 19, 2015), https://www.nytimes.com/2015/05/20/nyregion/
  mattress-protest-at-columbia-university-continues-into-graduation-event.html. ..................... 32

Office for Civil Rights, U.S. Dep’t of Educ., Dear Colleague Letter (Apr. 4, 2011),
  https://www2.ed.gov/about/offices/list/ocr/letters/colleague-201104.pdf. ............................... 26

Regina A. Schuller, et al., Judgments of Sexual Assault: The Impact of Complainant
  Emotional Demeanor, Gender, and Victim Stereotypes, 13 New Crim. L. Rev. 759 (2010) ... 15

Sammy Caiola, How Rape Affects Memory And The Brain, And Why More Police Need
  To Know About This, NPR (Aug. 22, 2021), https://www.npr.org/sections/health-
  shots/2021/08/22/1028236197/how-rape-affects-memory-and-the-brain-and-why-more-
  police-need-to-know-about-thi. ................................................................................................ 11




                                                                iv
         Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 6 of 40




       Defendant The Trustees of Columbia University in the City of New York (“Columbia” or

the “University”) respectfully submits this memorandum of law in support of its motion to dismiss

the Amended Complaint (ECF 51) pursuant to Federal Rule of Civil Procedure 12(b)(6).

                                 PRELIMINARY STATEMENT

       On June 9, 2021, the parties appeared before this Court to present oral argument on

Columbia’s motion to dismiss Plaintiff’s original complaint (ECF 25). In its motion, Columbia

argued that in order to survive a motion to dismiss, Plaintiff was required to allege specific facts

supporting what the Second Circuit has characterized as a “minimal plausible inference” that the

University’s actions were motivated by gender bias against Plaintiff because he is a man. See, e.g.,

Doe v. Columbia Univ., 831 F.3d 46, 56 (2d Cir. 2016). More specifically, Columbia argued that

Plaintiff had not met, and could not meet, his burden to plausibly plead that (1) “gender [was] a

motivating factor in the decision to discipline” him, id. at 53 (citing Yusuf v. Vassar Coll., 35 F.3d

709, 715 (2d Cir. 1994)), or (2) there was “a clearly irregular investigative or adjudicative process,”

Menaker v. Hofstra Univ., 935 F.3d 20, 33 (2d Cir. 2019).

       The Court, however, never decided that motion. Instead, the Court posed the following

question to Plaintiff’s counsel at the June 9 hearing: “Are you prepared to stand on this complaint

with the understanding that there will not be leave to amend if I dismiss it? Or, do you want to

amend?” June 9 Hr’g Tr. (ECF 44) at 27:6-9. After some equivocation, Plaintiff’s counsel accepted

the Court’s invitation to amend the complaint.

       There was also discussion at the June 9 hearing about whether the Investigative Report

(ECF 51-2, or “Pl.’s Ex. B”) from Plaintiff’s underlying gender-based misconduct (“GBM”)

proceeding should be made part of the record and could be “properly considered” on Columbia’s

motion to dismiss. ECF 44 at 46:19-21, 47:7-11. Counsel for Columbia explained that “it would




                                                  1
         Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 7 of 40




be prudent” to submit the Investigative Report, as well as the Hearing Panel and Appeal Panel

decisions, since those documents are “clearly incorporated by reference” and “would shed a lot of

light” on the discussion during the hearing about the evidentiary and procedural “irregularities”

alleged by Plaintiff. Id. at 45:8-13. In fact, after counsel read aloud an excerpt of the Investigative

Report to clarify how the parties’ expert reports had actually been treated in the underlying GBM

proceeding, the Court seemed to agree, stating, “That puts a rather different light on it, doesn’t it?”

Id. at 46:13-14.

       The Court’s assessment of the value of the Investigative Report turned out to be spot on.

The Investigative Report clearly demonstrates Plaintiff’s failure to plausibly allege a “clearly

irregular investigative or adjudicative process” sufficient to satisfy the pleading standard in Doe v.

Columbia and Menaker, especially since the Court “‘is not obliged to reconcile plaintiff’s own

pleadings that are contradicted by other matters asserted or relied upon or incorporated by

reference by a plaintiff in drafting the complaint.’” B.B. v. The New Sch., No. 17 Civ. 8347, 2018

WL 2316342, at *6 (S.D.N.Y. Apr. 30, 2018). With the Investigative Report and other key

documents from the GBM proceeding part of the record, Plaintiff can no longer mischaracterize

the underlying proceeding to create purported procedural or evidentiary “irregularities” that are

plainly contradicted by the GBM records and need not be taken as true for the purpose of deciding

this motion. See, e.g., id.; Bailey v. N.Y. Law Sch., No. 16 Civ. 4283, 2017 WL 6611582, at *7

(S.D.N.Y. Dec. 27, 2017). Indeed, despite dozens of new paragraphs, it remains the case that

Plaintiff has failed to plausibly allege that his GBM proceeding was clearly irregular, was

somehow motivated by his gender, or even resulted in an erroneous outcome.

       The gravamen of an erroneous outcome claim “is that the plaintiff was innocent and

wrongly found to have committed an offense.” Yusuf, 35 F.3d at 715. But at bottom, Plaintiff’s




                                                  2
             Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 8 of 40




case amounts to nothing more than a request that this Court sit as some kind of super-appellate

tribunal over Columbia’s finding, supported by the testimony of 14 individuals, 35 exhibits,

hundreds of supporting documents, not to mention affirmed on appeal by Columbia, that Plaintiff

violated University policy when he used physical force to engage in non-consensual sexual

intercourse with a fellow graduate student. Here, of course, the question is not whether Plaintiff

sexually assaulted his fellow classmate, but rather whether Plaintiff has plausibly alleged “a clearly

irregular investigative or adjudicative process.” 1 Plaintiff’s effort to relitigate his GBM proceeding

before this Court does not meet the standard for pleading a Title IX claim, and the Amended

Complaint should now be dismissed with prejudice pursuant to Rule 12(b)(6). See, e.g., Fifth Third

Bancorp v. Dudenhoeffer, 573 U.S. 409, 425, 134 S. Ct. 2459, 2471 (2014) (describing a 12(b)(6)

motion as “one important mechanism for weeding out meritless claims”).

                                        RELEVANT BACKGROUND

           Because this Court is already familiar with the facts of this case, Columbia incorporates

the factual background summarized in its prior briefing here. See ECF 25 at 3-6; see also ECF 32.

Although Plaintiff’s Amended Complaint adds more than 65 new paragraphs, the core factual

allegations—and the fatal flaws—of Plaintiff’s original complaint remain the same.

           The vast majority of Plaintiff’s new allegations relate to what Plaintiff characterizes as

Columbia’s supposed “anti-male gender biased, victim-oriented, trauma-informed process

reflecting the mantras of believe all women and rape culture.” ¶ 291. 2 But these new allegations

all have the same fundamental shortcoming: they have absolutely no relationship to Plaintiff



1
 See, e.g., ECF 44 at 39:16-20 (Court: “Would [the question for the trier of fact] be could a reasonable hearing panel
and investigator have reached the conclusion they did given the record they had or would it involve a re-trial, in effect,
of the allegations?”).
2
    References to “¶ __” are to paragraphs of the Amended Complaint, ECF 51.



                                                            3
         Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 9 of 40




specifically or the GBM proceeding at issue in this case. Plaintiff’s new allegations include, for

example, a description of events that occurred on Columbia’s campus more than two years prior

to Plaintiff’s GBM proceeding, ¶¶ 35-38; changes in Department of Education policy that began

during the course of Plaintiff’s proceeding in late 2017 and continued to develop after his

proceeding had concluded, ¶¶ 41-50; details about prior and subsequent versions of Columbia’s

Gender-Based Misconduct Policy and Procedures for Students (“GBM Policy”) (with only a single

paragraph about the GBM Policy that actually applies to Plaintiff’s proceeding), ¶¶ 17-18, 21, 40,

51; and descriptions of social media posts addressing topics like the #MeToo movement and “rape

culture” which the Amended Complaint attributes to “Columbia” but then acknowledges, in

footnotes, were actually posted by independent persons and entities, including Sexual Violence

Response (“SVR”), a division of Columbia Health unrelated to Columbia’s GBM Office, ¶¶ 52-

80; see also Def.’s Ex. A at 13, 15 (explaining that SVR is a confidential resource for students to

access support after experiencing sexual misconduct). As discussed in detail below, these new

allegations bear no relation to Plaintiff’s GBM proceeding and therefore do nothing as a legal

matter to salvage Plaintiff’s claims of gender bias. See Doe v. Columbia, 831 F.3d at 53 (gender

must be a “motivating factor in the decision to discipline” plaintiff).

       The rest of Plaintiff’s new allegations consist primarily of descriptions of the contents of

the Investigative Report, ¶¶ 142-145, 147-148, two different response documents submitted by

Plaintiff during the underlying GBM proceeding, ¶¶ 132-134, 152-154, and the expert reports

submitted by the parties in the underlying proceeding, ¶¶ 145, 268, 270, 272-273. Far from

supporting Plaintiff’s claims of procedural or evidentiary irregularities, however, these

allegations—and the Investigative Report in particular—demonstrate the comprehensive,

unbiased, and evidence-based investigative process carried out by Columbia, resulting in a finding




                                                  4
         Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 10 of 40




that Plaintiff was responsible for sexual assault. Indeed, as now evidenced by Plaintiff’s Amended

Complaint and the exhibits he has attached to it, the record compiled by Columbia in the

underlying proceeding included: (1) the testimony of both parties; (2) the testimony of 12 other

witnesses; (3) an analysis of the credibility of each of those parties and witnesses; (4) hundreds of

pages of documents (including photographs, call logs, social media and text messages, emails, a

recording of Plaintiff’s voice from the night in question, receipts from the evening, and medical

records, including Roe’s hospital report and photographs of Roe’s bruising); 3 not to mention

(5) expert reports submitted by both Plaintiff and Roe. See, e.g., ¶¶ 125-27, 141, 149, 214, 233;

Pl.’s Ex. B.

                                             ARGUMENT

        As discussed with the Court at the June 9 hearing, a complaint is deemed to include any

written instrument attached to it as an exhibit or any statements or documents incorporated in it by

reference. See, e.g., Heller v. Bedford Cent. Sch. Dist., 144 F. Supp. 3d 596, 604-05 (S.D.N.Y.

2015), aff’d, 665 F. App’x 49 (2d Cir. 2016); Thomas v. Westchester Cnty. Health Care Corp.,

232 F. Supp. 2d 273, 275-76 (S.D.N.Y. 2002); June 9 Hr’g Tr. (ECF 44) at 47. Even where a

document is not incorporated by reference, a court may nevertheless consider it on a motion to

dismiss where the complaint relies “on the terms and effect” of the document, rendering the

document “integral” to the complaint. Heller, 144 F. Supp. 3d at 604-05. While Plaintiff attaches

three documents to the Amended Complaint as exhibits, there are several other key documents that

he quotes from and cites repeatedly, as well as relies on for core contentions. As a result, those

documents, too, are incorporated by reference. They include:

•   Columbia’s GBM Policy (Def.’s Ex. A): Plaintiff relies on the GBM Policy throughout the

3
  “John Doe” and “Jane Roe” are pseudonyms for the names of Plaintiff and the non-party student complainant,
respectively. See ECF 28.



                                                     5
         Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 11 of 40




    Amended Complaint, including as the basis for his contract and quasi-contract claims. 4 See,
    e.g., ¶¶ 40, 162, 300-15.

•   The Incident Report (Def.’s Ex. B): Plaintiff refers to and quotes from Roe’s Incident Report
    in an effort to undermine Roe’s credibility. See, e.g., ¶¶ 121-22, 177-78, 184, 187, 192, 204,
    207-10, 238, 243, 245.

•   The Hearing Panel Decision (Def.’s Ex. C): Plaintiff challenges and paraphrases the Hearing
    Panel decision in claiming his GBM proceeding was rushed and unfair. See, e.g., ¶¶ 156-57,
    165, 284, 288.

•   The Appeal Panel Decision (Def.’s Ex. D): Plaintiff challenges the Appeal Panel’s
    decisionmaking and paraphrases its decision. See, e.g., ¶¶ 4, 135, 162-66, 230.

All of these documents may be considered at the pleading stage even though they were not attached

to the Amended Complaint. See, e.g., Heller, 144 F. Supp. 3d at 604-05; see also June 9 Hr’g Tr.

(ECF 44) at 16:11-16, 21:15-22:9, 29:6-12, 31:4-16, 32:10-34:6, 37:10-19 (discussing Columbia’s

GBM Policy, Appeal Panel decision, Investigative Report, and Hearing Panel decision); id. at

45:8-47:25 (discussing documents incorporated by reference in the complaint).

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face. A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” City of Long Beach v. Total Gas & Power N.

Am., Inc., 465 F. Supp. 3d 416, 439-40 (S.D.N.Y. 2020) (Kaplan, J.) (internal quotation marks

omitted) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009)). In contrast,

a complaint “that offers labels and conclusions or . . . naked assertion[s] devoid of further factual

enhancement” will not survive a motion to dismiss. Iqbal, 556 U.S. at 678, 129 S. Ct. at 1949

(internal quotation marks omitted).



4
 Copies of the GBM Policy (Ex. A), Incident Report (Ex. B), Hearing Panel decision (Ex. C), and Appeal Panel
decision (Ex. D) are all attached to the September 13, 2021 Declaration of Rachel L. Tuchman (“Tuchman
Declaration” or “Tuchman Decl.”). Exhibits to the Tuchman Declaration are cited to as “Def.’s Ex. __.”



                                                     6
          Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 12 of 40




         Here, as discussed in detail below and as evidenced by the Appendix attached to this

motion, many of Plaintiff’s allegations are implausible on their face since they “are contradicted

by other matters asserted or relied upon or incorporated by reference” in the Amended

Complaint—namely, the Investigative Report and other materials from the GBM proceeding. B.B.,

2018 WL 2316342, at *6. Where a plaintiff does not “cast doubt on the authenticity or veracity of”

such materials (and Plaintiff has not done so here) and cannot explain a “conflict between his

allegations and the exhibits,” the “contradicted allegations are implausible” and “will not defeat a

motion to dismiss.” Id.; see also Bailey, 2017 WL 6611582, at *7 (“If a plaintiff’s own pleadings

are contradicted by matters in [documents that may be considered at the pleading stage], the Court

need not reconcile this difference or accept the plaintiff’s pleadings as true.” (collecting cases)). 5

I.       Plaintiff’s Title IX Claim Fails as a Matter of Law.

         To successfully plead an erroneous outcome claim under Title IX, a plaintiff must plausibly

allege (1) “particular facts sufficient to cast some articulable doubt on the accuracy of the outcome

of the disciplinary proceeding”; and (2) “a causal connection between the flawed outcome and

gender bias,” i.e., “particular circumstances suggesting that gender bias was a motivating factor

behind the erroneous finding.” See Yusuf, 35 F.3d at 715.

         In the absence of direct evidence of gender bias, a plaintiff may establish a “minimal

plausible inference of such discrimination,” Doe v. Columbia, 831 F.3d at 56, circumstantially by

alleging “a clearly irregular investigative or adjudicative process . . . amid criticism for reacting

inadequately to allegations of sexual misconduct by members of one sex,” Menaker, 935 F.3d at



5
  Columbia respectfully submits that in Title IX cases like this where the bulk of the plaintiff’s allegations concern
purported evidentiary/procedural irregularities in the university process, it would be sensible for key documents from
the underlying proceeding, like the Investigative Report here, to be considered by the court as incorporated by
reference since otherwise, there would be no practical way to determine whether the plaintiff’s allegations satisfy the
minimal plausibility threshold.



                                                          7
         Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 13 of 40




33. As discussed in Columbia’s original motion to dismiss, ECF 25 at 8-9, while the Second Circuit

standard refers to a “minimal inference,” it still requires a plaintiff to plead with plausibility both

(1) “a clearly irregular investigative or adjudicative process,” as well as (2) the fact that “gender

[was] a motivating factor in the decision to discipline,” Menaker, 935 F.3d at 31-33. Plaintiff

attempts (unsuccessfully) to establish a minimal plausible inference of gender bias by alleging

various evidentiary and procedural “irregularities” with his GBM proceeding, combined with

purported pressure on Columbia regarding complaints of sexual misconduct against men. Unlike

in Plaintiff’s oft-cited case of Doe v. Purdue University, 928 F.3d 652 (7th Cir. 2019), Plaintiff

here has not alleged any “statements by members of the disciplinary tribunal, statements by

pertinent university officials, or patterns of decision-making that also tend to show the influence

of gender.” Yusuf, 35 F.3d at 715. Rather, as discussed in the next section, the statements by

“Columbia” included in the Amended Complaint have nothing to do with Plaintiff or his case.

        And now that Plaintiff has attached the Investigative Report to his Amended Complaint, it

is abundantly clear that none of the “irregularities” he alleges were actually irregularities at all. As

discussed below, the Court can—and should—grant Columbia’s motion on that basis alone.

        A.      Plaintiff Fails to Allege Clear Irregularities in the Process.

        The Second Circuit has been explicit about the robust showing that is required to

successfully plead a “clearly irregular” process for purposes of an erroneous outcome claim under

Title IX: “[W]e emphasize that our standard requires clear irregularities to raise an inference of

bias . . . . [M]inimal irregularities (absent other indicia of bias) do not suffice to suggest

discrimination.” Menaker, 935 F.3d at 34 n.50 (second emphasis added). In Menaker, the plaintiff

plausibly pled “clear irregularities” where Hofstra had allegedly “completely disregarded” the

process set forth in its own harassment policy, including failing to interview witnesses, not




                                                   8
          Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 14 of 40




allowing the plaintiff to respond in writing, and not producing a written determination. 6 Id. at 34.

This pleading standard may also be satisfied where a plaintiff plausibly alleges that “‘the evidence

substantially favors one party’s version of a disputed matter, but an evaluator forms a conclusion

in favor of the other side (without an apparent reason based in the evidence)’” or “where decision-

makers choose ‘to accept an unsupported accusatory version over [that of the accused], and

decline[] even to explore the testimony of [the accused’s] witnesses.’” Id. (first and third alterations

in original) (quoting Doe v. Columbia, 831 F.3d at 57).

         Here, however, as discussed further below, the documents incorporated by reference in the

Amended Complaint could hardly make it clearer that Columbia followed the terms of its own

GBM Policy in adjudicating Roe’s complaint, compare id., interviewed multiple witnesses,

compare id., allowed plaintiff to respond in writing, compare id., and produced a lengthy written

report, compare id. There is nothing to suggest that anyone at Columbia believed any of Roe’s

allegations to be “a ploy,” compare id., and no plausible allegation that the investigators, Hearing

Panel, or Appeal Panel either formed conclusions against the substantial weight of the evidence or

declined to consider the testimony of Plaintiff’s witnesses, compare id.

                  1.        Alleged Evidentiary Flaws

         Plaintiff alleges the following supposed evidentiary defects that he claims demonstrate a

gender-biased process and erroneous outcome:

         “Blackout Memory Loss.” Plaintiff alleges that Jane Roe “had ‘blackout memory loss’”

and therefore needed to “recreate[] the events of the early morning” with the help of her friends.

¶ 175. By contrast, Plaintiff claims that his own recollection of the relevant events was “clear” and



6
  The plaintiff in Menaker also alleged that he was terminated by defendant even though a top-level university
administrator “knew that at least one of the accusations . . . was false and believed the complaint to be a ‘ploy.’” Id. at
34 (emphasis in original).



                                                            9
          Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 15 of 40




his account “comprehensive and coherent,” as well as “consistent” with the evidentiary record.

¶ 174. Thus, Plaintiff essentially alleges that it was “clearly irregular” for Columbia to consider,

let alone credit, Roe’s memories of what happened over his own account. 7

         Because Plaintiff’s allegations about Roe’s memory on the night in question are

contradicted by the Investigative Report (and the Incident Report), however, the Court need not

accept them as true. B.B., 2018 WL 2316342, at *6; see also Bailey, 2017 WL 6611582, at *7.

According to the Investigative Report, Roe did tell the investigators that after Plaintiff “‘tried to

kiss’” her at the dance club, “her ‘memory becomes . . . blackout with like glimpses of memory.’”

Pl.’s Ex. B at 13. But she did not have “virtually no recollection of the evening[],” as the Amended

Complaint alleges. ¶ 175. Rather, according to the Investigative Report, Roe recalled being on the

dance floor with Plaintiff and feeling him dancing behind her, which made her “‘a little bit

uncomfortable.’” Pl.’s Ex. B at 13. She also recalled feeling scared and uncomfortable riding

together with Plaintiff in the cab after they left the club. Id.

         Indeed, Roe consistently testified to the Columbia investigators that she had three distinct

memories from inside Plaintiff’s apartment that night. Id. at 13-14; Def.’s Ex. B at 2. First, Roe

remembered being in a bedroom, wearing no underwear, on “‘all fours’” and thinking “‘What is

this? How did I get here?’” Pl.’s Ex. B at 14; Def.’s Ex. B at 2. She remembered saying, “‘No, no.

We’re friends,’” followed by Plaintiff inserting his penis into her vagina while she thought, “‘Oh

my God, I’m being raped.’” Pl.’s Ex. B at 14. Second, Roe remembered being in a different space

and asking Plaintiff, “‘Why are you doing this?’” to which he replied “something along the lines

of, “‘I’ve always wanted this.’” Id.; Def.’s Ex. B at 2. And third, Roe remembered being in


7
 Far from “admit[ing] that she had . . . recreated” an “after-the-fact story” with “the help” of several friends, see, e.g.,
¶¶ 3, 175, 251, Roe specifically told investigators she “‘didn’t want to mention things [she] wasn’t 100% certain
about,’” and that she had “‘been really careful about not speculating’” and “‘[didn’t] add anything [she didn’t]
remember,’” Pl.’s Ex. B at 16, which the investigative team noted in its credibility assessment of Roe, id. at 59.



                                                            10
          Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 16 of 40




Plaintiff’s bedroom, on her back, with Plaintiff on top of her, thinking to herself, “‘What the fuck

is happening?’” and putting her hands up to push Plaintiff away, but having him pin her arms down

while having vaginal intercourse with her. 8 Id. at 15; see also Def.’s Ex. B at 2. Such recollections

on the part of Roe are not inconsistent with what many victims of sexual assault experience, 9 and

the Columbia investigators concluded that the fact that they were “fragmented” did not render

Roe’s memories “unreliable or incredible,” particularly as the details were “generally reasonable

and logical” and “often corroborated by other documentary evidence and witness statements.” Pl.’s

Ex. B at 66.

         Sexual Activities at the Club. Plaintiff contends that it was a “fundamental pillar” of Roe’s

Incident Report,” that “there were no consensual sexual activities between her and [Plaintiff]” at

the dance club, ¶ 177, prior to the sexual assault in Plaintiff’s apartment. As an initial matter, no

such “pillar” is evidenced anywhere in the body of the Incident Report, which barely discusses

anything that occurred at the dance club. See Def.’s Ex. B; see also ¶ 178.

         But Plaintiff goes further, alleging that “three eyewitnesses (Witness #5, Witness #6 and

Witness #8) observed Jane Roe and [Plaintiff] mutually and consensually kissing, hugging and/or

touching, and Jane Roe voluntarily grinding sexually against [Plaintiff] on the dance floor.”

¶ 181. 10 For starters, according to the plain terms of Columbia’s GBM Policy, whether there was



8
  Although Plaintiff alleges that Roe “confessed” that she did not “‘even know if [one of the three things at the
apartment she says she remembers is] a real memory anymore,’” ¶ 250 (alteration in original), that was not what Roe
told the investigators. Rather, the Investigative Report quotes Roe as saying, “‘I have had this memory that keeps
coming back to me of him taking my phone and throwing it. Like him taking it from me and throwing it. Because I
was calling. But other than that, I don’t know. I don’t even know if that’s a real memory anymore.’” Pl.’s Ex. B at 16.
9
  Sammy Caiola, How Rape Affects Memory And The Brain, And Why More Police Need To Know About This, NPR
(Aug. 22, 2021), https://www.npr.org/sections/health-shots/2021/08/22/1028236197/how-rape-affects-memory-and-
the-brain-and-why-more-police-need-to-know-about-thi.
10
  Here and elsewhere, Plaintiff describes various witnesses as “eyewitnesses” or “after-the-fact witnesses.” See also,
e.g., ¶¶ 260-65. However, neither Plaintiff nor Roe pointed to any other person who witnessed the alleged sexual
assault.



                                                         11
         Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 17 of 40




any consensual “sexual activity” between Plaintiff and Roe at a public dance club is not necessarily

relevant to whether Plaintiff later sexually assaulted Roe in the privacy of his apartment using

physical force. See Def.’s Ex. A at 8 (“[P]revious consent for sexual behavior is not consent to

sexual activity at another time.”). Nevertheless, as the Hearing Panel noted, Plaintiff’s allegations

“[c]onflate information provided by witnesses,” Def.’s Ex. C at 2, and are flatly contradicted by

the Investigative Report.

        For example, according to the Investigative Report, Witnesses 5 and 6 did not see Plaintiff

and Roe kissing. Pl.’s Ex. B at 44-46. Witness 8 reported seeing Plaintiff kiss Roe, but specifically

noted that “‘it seemed to [him] like [Plaintiff] was the one trying to kiss [Roe] more than the

contrary’” and that the “‘way [Plaintiff] started dancing with her and then kissed her,’” “‘[h]e was

trying something.’” Id. at 50 (first alteration in original). Only Witness 5 reported seeing Plaintiff

and Roe hugging, but said it “‘seemed like what best friends would do if they’re out clubbing

together.’” Id. at 45. And Witnesses 5 and 6 specifically said they did not see Plaintiff and Roe

engaging in any sexual activity at the dance club. Id. at 44, 46. Only Witness 6 thought that the

two may have been “‘grinding’” while dancing together. Id. at 45. But that is all consistent with

what Roe told the Columbia investigators: that after Witness 2 left the club around 1:15 a.m.,

Plaintiff got physically close to Roe—his “‘crotch [was] really tight up against [her] body’” and

Plaintiff “‘tried to kiss’” Roe. Id. at 12-13; see also Def.’s Ex. B at 2. Given the record as reflected

in the Investigative Report, it would not be reasonable to infer that Witnesses 5, 6, and 8’s

statements to the investigators support Plaintiff’s claim of “consensual sexualized activities” at the

club, particularly since they do not conflict with Roe’s statements to the investigators.

        “Consent” to Sexual Activity. Plaintiff alleges that the evidence in the GBM proceeding

demonstrated Roe’s consent to the sexual intercourse at Plaintiff’s apartment. ¶¶ 205-13. But




                                                  12
          Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 18 of 40




although Plaintiff alleges that Roe “never said ‘no’ or anything similar to ‘no’ at any time during

their entire time together,” ¶ 213, he himself later acknowledges that she “‘remember[ed] saying

“no,”’” ¶ 250. Indeed, according to the Investigative Report, Roe told the investigators exactly

that: namely, that “rather than try to fight [Plaintiff] off, she said, ‘No, no. We’re friends. What

about your girlfriend?’” and “‘kept repeating “No, we’re friends.”’” Pl.’s Ex. B at 14. 11

         Not surprisingly, Plaintiff also takes Roe’s own statements out of context. For example,

Plaintiff alleges that “Roe’s own description of her body positioning”—that she “got up on all

fours” in the bed—“confirmed she was an active and engaged participant” because she “was

supporting and positioning herself up on all fours to enable the consensual encounter to unfold.”

¶ 208. But what Roe actually told the GBM Office was that “she thought [Plaintiff] ‘pushed [her]

on the bed, and [she] got up on all fours’” to “try to crawl away,” that she “‘did not want this to be

happening,’” and that “[Plaintiff] ‘was in charge of everything and doing everything.’” Pl.’s Ex.

B at 14; Def.’s Ex. B at 2. Thus, Plaintiff’s allegations are contradicted by materials incorporated

in the Amended Complaint and need not be taken as true for purposes of this motion to dismiss.12

         Roe’s Bruises. Plaintiff alleges that “the evidence did not support [the] finding that

[Plaintiff] caused [Roe’s] bruises,” specifically emphasizing that Roe “testified that she did not

know what caused her specific bruises.” 13 ¶¶ 214, 216. But once again, as the Investigative Report


11
  While Plaintiff acknowledges what he characterizes as Roe’s “strategy” of “reason[ing] verbally” with him, ¶ 215,
Plaintiff fails to mention that, according to the plain language of the Investigative Report, Roe told the Columbia
investigators that she said, “‘No,’” Pl.’s Ex. B at 14.
12
   Similarly, what Plaintiff describes as “a verbal exchange in conversational tones about what they were doing,”
¶ 209, is described in the Incident Report and Investigative Report as Roe asking Plaintiff “‘Why are you doing this?
I don’t understand what’s happening, why are you doing this?’” to which Plaintiff “replied something along the lines
of, ‘I’ve always wanted this.’” Pl.’s Ex. B at 14; Def.’s Ex. B at 2.
13
  By alleging that “Roe unequivocally testified in the investigation that she ‘did not specifically recall physical force
being used by [Plaintiff],’” ¶ 215, Plaintiff again mischaracterizes Roe’s statements. According to the Investigative
Report, Roe “did not specifically recall physical force being used by the [Plaintiff] other than recalling he threw her
onto the bed in the guest bedroom and pinned down her arms and hands in the [Plaintiff’s] bedroom.” Pl.’s Ex. B at
18 (emphasis added); see also ¶ 214 (acknowledging Roe’s two claims of physical force).



                                                          13
         Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 19 of 40




makes clear, the evidence did support the finding that Plaintiff caused Roe’s bruises. Specifically,

the Columbia investigative team noted that photographs from just before and just after Roe’s time

with Plaintiff that night—photographs that showed no bruises prior to Roe’s time with Plaintiff

and extensive bruising on Roe’s arms, shoulder, neck, face, and thigh after her time with

Plaintiff—“particularly supported [the] conclusion, that [Roe] sustained the injuries while the two

were together.” Pl.’s Ex. B at 61-62, 82. As the Investigative Report explains:

       It is apparent in these photographs that, at the time they were taken, [Roe] did not
       have any bruising or other visible physical injuries to her arms, neck, or face.
       Additionally, one of the photographs appears to have been taken in the [dance club],
       and [Roe] did not have any visible injuries in the photograph. This corroborated
       [Roe’s] assertion that she sustained her injuries that night after the [dance club]
       while at [Plaintiff’s] apartment.

Id. at 61-62. Moreover, the first person to see Roe the morning of the assault, Witness 3:

       corroborated seeing bruising on [Roe’s] arms, shoulders, neck and face, and
       confirmed taking pictures of those injuries while in the hospital. See Exhibit #13.
       Significantly, Witness #3 also corroborated the large bruise on [Roe’s] inner left
       thigh that was photographed by the SAFE nurse at Lenox Hill Hospital but left
       undocumented by Witness #3.

Id. at 65. Based on the evidence, the investigative team concluded that:

       [I]t is clear to the Investigative Team that [Roe] sustained significant physical
       injury while with [Plaintiff]. While [Roe] was unable to specifically remember how
       and when she sustained those injuries, the circumstantial evidence of the
       documented bruising and injuries were deemed not only significant by the
       Investigative Team, but were clearly sustained while with [Plaintiff], a conclusion
       that seems inevitable given all other gathered information. The photographs from
       before and after her time with [Plaintiff] that night particularly supported this
       conclusion, that [Roe] sustained the injuries while the two were together. . . .

       Additionally, the Investigative Team finds no basis to conclude that the injuries
       were the result of rough but consensual sex. The severity of the bruising is readily
       apparent upon a review of Exhibit #13. The Investigative Team concluded that the
       size and extent of the injuries, coupled with their location on [Roe’s] body, is most
       likely the result of a nonconsensual forcible sexual assault.

Id. at 81-82.




                                                14
        Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 20 of 40




       Roe’s Inconsistent Behavior. In the Amended Complaint, Plaintiff boldly alleges that Roe’s

behavior was somehow “inconsistent with a violent sexual assault.” ¶ 226. Specifically, Plaintiff

asserts that “Roe would not be texting happy, smiling emojis if she were emotionally distraught at

this moment after leaving the scene of a sexual assault.” ¶ 229. These allegations assume, of course,

that all victims of sexual assault respond in the same, predictable way. It is well established,

however, that the behavior of a victim after a sexual assault “can be quite variable and is not a

behavioral cue to deception.” Regina A. Schuller, et al., Judgments of Sexual Assault: The Impact

of Complainant Emotional Demeanor, Gender, and Victim Stereotypes, 13 New Crim. L. Rev.

759, 768 (2010).

       Perhaps more troubling than Plaintiff’s misconceptions about the behavior of sexual assault

victims are his blatant mischaracterizations of Roe’s interactions with Witness 3 when she arrived

back at her own apartment after the assault. In the Amended Complaint, Plaintiff alleges that Roe

returned to her apartment, “sat with [Witness 3] for a few moments,” “went alone into her room

ready to rest and take a nap,” and only indicated that she had been sexually assaulted because of

“the pressure [Witness 3] placed on Jane Roe.” ¶¶ 231, 233. But that is not what the Investigative

Report actually says. According to the Report, both Roe and Witness 3 told investigators that Roe

was upset upon returning to her apartment and cried before either of them raised the suggestion of

sexual assault. As Roe told the investigators:

       Upon seeing [Roe], Witness #3 first exclaimed, “Hey!” She then looked at [Roe]
       and immediately asked, “Are you ok?” Rather than respond, [Roe] “just started
       crying.” Witness #3 “kept asking, ‘What happened?’ [but [Roe]] couldn’t say
       anything.” [Roe] reportedly “just kept saying like, ‘Everything was fine, and then
       all of a sudden it wasn’t fine.’”

Pl.’s Ex. B at 16. Witness 3 similarly explained to the investigators:

       From the first look at her I saw something was wrong. Something in her face, her
       look. I got scared for a moment there. She was in a state of like shock or panic kind
       of, or a mix of both in a way. She looked at me with a bit of blank eyes. . . . I asked


                                                 15
         Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 21 of 40




        her, ‘Are you ok?’ She didn’t really answer me initially. Since it was summer she
        wasn’t wearing a lot. I saw big bruises on her arms. . . . I started to ask her, I started
        thinking. I didn’t even ask her where she was but she started crying at that time.

Id. at 39.

        “Fear Narrative.” Plaintiff alleges that any statement by Roe that she was afraid of Plaintiff

“is contradicted by the preponderance of the evidence and is clearly false.” ¶ 184. But according

to the Investigative Report, there was substantial evidence that Roe felt uncomfortable about

returning to Plaintiff’s apartment. For example, according to the Investigative Report, Roe:

(1) made 16 phone and Facetime calls to her future boyfriend before and during the cab ride with

Plaintiff to his apartment, Pl.’s Ex. B at 13; (2) texted her future boyfriend “Can I come” in a

language her future boyfriend did not understand, id. at 13, 80; (3) shared her location with her

future boyfriend before getting in the cab and again near Plaintiff’s apartment, id. at 13; and

(4) explained feeling her “‘brain being so slow,’” but that she “‘just thought if [she] could just go

to [her future boyfriend] [she] would know [she was] safe,’” id. Even if the recording of Plaintiff’s

voice that Roe sent to her future boyfriend that night was inadvertent or “‘essentially a butt dial,’”

¶ 198, Roe told the investigators that she “‘remember[ed] making the decision instead of deleting

it, to send it’” and “‘thinking like, “It’s good to send this. It’s good to have this.”’” Pl.’s Ex. B at

13-14. Additionally, Plaintiff told the investigators that at some point during the cab ride, at a red

light, Roe actually got out of the car, but then got back in after Plaintiff asked her, “‘What are you

doing? Are you ok?’” Id. at 25.

        All of this evidence gathered as part of the GBM investigation suggested to the

investigators that Roe felt afraid or uncomfortable. Id. at 82. Columbia crediting Roe’s assessment

of her own emotional state—what Plaintiff pejoratively refers to as Roe’s “fear narrative,” e.g.

¶ 176—clearly does not reflect Columbia forming “a conclusion in favor of [one] side (without an

apparent reason based in the evidence)” or choosing to accept “an unsupported accusatory version


                                                   16
          Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 22 of 40




over [that of the accused].” Menaker, 935 F.3d at 34 (internal quotations and citations omitted). 14

         State of Plaintiff’s Apartment. Plaintiff alleges that “[t]he Columbia investigation team

found great significance in Jane Roe’s account that [Plaintiff’s] apartment had the appearance of

a ‘violent scene’ the next morning.” ¶ 221. But this allegation, too, is plainly contradicted by the

materials now incorporated by reference. As an initial matter, nowhere in the Incident Report or

the Investigative Report did Roe refer to Plaintiff’s apartment as a “violent scene.” See Def.’s Ex.

B; Pl.’s Ex. B. Indeed, Roe specifically told investigators that her “‘stuff was everywhere’” in

Plaintiff’s apartment, but that “‘[i]t didn’t look like there had been a break-in or a fight or anything,

it was just messy.’” Pl.’s Ex. B at 15. Moreover, in discussing its assessment of whether Plaintiff

used physical force to engage in non-consensual sexual intercourse with Roe, the investigative

team did not reference any mess in Plaintiff’s apartment following the alleged assault, let alone

any claim that it resembled a “violent scene.” See Pl.’s Ex. B at 81-83.

                  2.       Alleged Procedural Flaws

         In addition to his implausible allegations of purported “evidentiary flaws,” Plaintiff

provides a longer list of alleged “procedural flaws,” many of which are merely repackaged versions

of the same “evidentiary flaws” discussed above. See, e.g., ¶¶ 249, 260-65. As discussed below,

none of these alleged procedural flaws amounts to anything remotely resembling the type of “clear




14
   While Plaintiff alleges that the Columbia investigators’ determination that Roe felt afraid of Plaintiff “is clearly
false” because, among other things, Roe stayed at the club with Plaintiff after her friends had left and agreed to go to
Plaintiff’s apartment, ¶¶ 184-94, none of this contradicts Roe’s explanation that she “thought that she would be ‘safer
with [Plaintiff]’ than going home alone,” Pl.’s Ex. B at 13, a sentiment that is consistent with her future roommate’s
recollection, id. at 37. This evidence, along with the text messages, audio recording, phone calls, and location updates
that Roe sent to her future boyfriend, supported the investigators’ conclusion that “as the night progressed she became
increasingly afraid of [Plaintiff.]” Id. at 82.



                                                          17
          Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 23 of 40




irregularity” sufficient to allege an erroneous outcome claim in any event. 15

         “Presumption” of Roe’s Credibility. Plaintiff alleges that the Columbia investigators

“shifted the burden of proof to [him] by explicitly presuming that Jane Roe was truthful,” ¶¶ 242-

44, and “failed to analyze critically Jane Roe’s credibility,” ¶¶ 245-53. Ignoring the nearly eight

pages of the Investigative Report dedicated exclusively to a credibility assessment of Roe, Pl.’s

Ex. B at 59-66, including analysis about whether Roe had “a motive to lie,” id. at 60-61, Plaintiff

cherry-picks one sentence from the Report and attempts to twist it into a credibility “presumption.”

¶ 242. That sentence reads as follows: “Finally, it is hard to fathom why the Complainant would

subject herself to a long and invasive forensic examination, report the allegations to the University,

and participate in a months-long disciplinary process as a result of that report if she merely engaged

in consensual sex but regretted it afterwards.” Id. at 61. No reasonable reading of that sentence—

either by itself or in the context of the eight-page credibility assessment of Roe—reflects either a

presumption that Roe was truthful or shifts the burden of proof to Plaintiff to prove that she was

not. Nor should the Court credit Plaintiff’s vague, unsupported allegation that the Dean somehow

“explicitly believed” in a credibility presumption that never existed. ¶ 242. 16

         Plaintiff similarly alleges that the investigators improperly shifted the burden to Plaintiff

to prove that he did not cause Roe’s bruises. ¶ 266. But, as discussed above, the Investigative

Report identified significant circumstantial evidence that Plaintiff had, in fact, caused Roe’s

bruises. See Pl.’s Ex. B at 81-83. Accordingly, it would be unreasonable to infer that there was any



15
   Disagreements with the weighing of evidence and credibility assessments, which is all that Plaintiff’s allegations
boil down to, are more appropriately addressed through an Article 78 proceeding, not a federal Title IX claim. See,
e.g., Haug v. State Univ. of N.Y. at Potsdam, 32 N.Y.3d 1044 (2018) (considering, in an Article 78 proceeding, whether
a university’s disciplinary finding was supported by substantial evidence).
16
  Plaintiff’s similar claim that Columbia failed to “critically analyze” supposed “inconsistencies” in Roe’s story,
¶¶ 245-53, is yet another failed attempt to recharacterize his alleged evidentiary flaws as a purported credibility
presumption. This alleged procedural flaw fails for the same reasons discussed above. See also Def.’s Ex. D at 2.



                                                         18
         Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 24 of 40




“shifting of the burden” to Plaintiff.

       Plaintiff’s Lack of Credibility. Plaintiff further alleges that the Columbia investigative team

made a “presumption” that Plaintiff lacked credibility. ¶¶ 254-55. But just as it did with Roe, the

investigative team engaged in a detailed credibility analysis for Plaintiff addressing each of the

five factors set forth in Columbia’s GBM Policy for assessing credibility: “consistency or

inconsistency of accounts of events over time; demeanor during interviews; motive to lie; any

corroborating evidence; and reasonable and logical statements and details.” Def.’s Ex. A at 26; see

also Pl.’s Ex. B at 57, 66-71; ¶ 144. In fact, the investigative team found that Plaintiff’s consistency

and demeanor actually contributed to his credibility, that he had no more than the “obvious possible

motivation to lie to avoid sanctioning,” and that there were “various pieces of evidence that

corroborated aspects of [Plaintiff’s] narrative.” See Pl.’s Ex. B at 66-69; ¶ 147.

       Nevertheless, as explained in the Investigative Report, there were several contradictions

that caused the Columbia investigative team to find “[Plaintiff’s] account to be less credible than

[Roe’s] narrative.” Pl.’s Ex. B at 71. Plaintiff complains that the investigators “assail[ed]” his

credibility with the “minor” point that he had mistaken the sandals Roe was wearing that night for

heels. ¶ 256. But the investigative team explained in the Report why this point mattered to them:

       Normally, this minor detail would not factor significantly into [Plaintiff’s] overall
       credibility. . . . However, given [Plaintiff’s] insistent and repeated assertions on a
       detail directly related to a central issue to be resolved in this case – [Roe’s] possible
       incapacitation – the Investigative Team deemed this to be a more substantial detail
       that detracted from the Investigative Team’s assessment of [Plaintiff’s] overall
       credibility. If [Roe] was in fact wearing high heeled shoes and still able to walk
       without difficulty or stumble, this would be evidence that she was not incapacitated
       that night. [Plaintiff’s] insistence on the high heels and [Roe’s] ability to walk
       without difficulty, despite evidence contradicting this contention, suggested to the
       Investigative Team that he was deliberately untruthful about this point. This
       reflected an intention to deceive regarding a topic as important as [Roe’s] ability to
       provide affirmative consent. His misstatement appeared deliberate to the
       Investigative Team largely because he was so insistent on repeating that she had
       heels on, but then admitted that he could not recall what she wore that night when



                                                  19
          Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 25 of 40




         he [was] challenged on this topic.

Pl.’s Ex. B at 70. Indeed, according to the Investigative Report, it was Plaintiff’s insistence that he

had complete recall of that night, but his inability to remember how Roe had sustained her bruises,

id. at 71, or how the gas leak in his apartment had occurred, id. at 68, that caused the investigative

team to further question Plaintiff’s credibility. 17

         Moreover, the Investigative Report points to evidence suggesting that Plaintiff was in fact

intoxicated that night, even though he claimed he was not and “stressed that he never had any

‘memory loss’ from drinking alcohol.” Pl.’s Ex. B at 70. As explained in the Investigative Report,

the “seeming contradiction between [Plaintiff’s] stated level of intoxication to the Investigative

Team, and the way he was portrayed through witness accounts, photographs from the night, and

the audio recording, detracted from the Investigative Team’s assessment of his credibility.” Id. at

70-71.

         Finally, contrary to his assertion, ¶ 258, the investigators did not attack Plaintiff’s

“credibility about where he said sexual intercourse occurred” that night, as between his bedroom

and the other bedroom in the apartment. That point is nowhere to be found in the Investigative

Report’s credibility assessment for Plaintiff. See Pl.’s Ex. B at 66-71.

         Experts. As discussed at the hearing before this Court on June 9, ECF 44 at 35:10-37:3,

Plaintiff complains that his expert reports were not given more weight, ¶ 271, alleging that the

investigators “turn[ed] a blind eye” and failed to address “the underlying issues raised by the expert

reports” in the Investigation Report, ¶ 273. Once again, however, those allegations are flatly


17
  According to its written decision, the Hearing Panel further found that Plaintiff’s contradiction of his own witnesses’
statements “underscored the Investigative Team’s concerns about [Plaintiff’s] credibility and called into question the
accuracy and plausibility of [his] narrative.” Def.’s Ex. C at 3. Specifically, the Hearing Panel pointed to Plaintiff
telling the investigators that his “girlfriend/Witness #12 incurs bruises after consensual sex on p. 29 [of the
Investigative Report], which she then denied on p. 56 [of the Report], before clarifying that [Plaintiff] meant hickies
in an email to the Investigative Team (Exhibit #22).” Id.



                                                          20
        Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 26 of 40




contradicted by the Investigative Report itself, which contains a separate section entitled

“Summary and Analysis of Reports Submitted by Parties.” Pl.’s Ex. B at 57-59. In that section of

the Report, the investigators conclude that the expert report(s) of each party bolstered the account

of the party who submitted it, thereby calling into question the probative value of all of the expert

reports. Id.; see also ¶ 145 (acknowledging same). Moreover, Columbia’s GBM Policy does not

contemplate the submission of expert reports as a general matter, see Def.’s Ex. A, although they

were obviously submitted here. Thus, as Plaintiff himself acknowledges, “the Columbia

investigation team has considerable discretion to accept, or not, expert reports.” ¶ 272; see also

Def.’s Ex. A at 25 (“The Investigative Team will not interview witnesses whose sole purpose is to

provide . . . specialized expertise about a particular subject area.”). Plaintiff’s allegation that the

investigative team “turn[ed] a blind eye” to the expert reports and that that constituted a clear

procedural irregularity is therefore implausible. See Feibleman v. Trs. of Columbia Univ., No. 19

Civ. 4327, 2020 WL 882429, at *9 n.13 (S.D.N.Y. Feb. 24, 2020) (“Although Plaintiff also takes

issue with Columbia’s refusal to allow his expert report, that alone does not support an inference

of impropriety. [He] has not cited any part of the GBMP that allows for outside experts, nor is

there any allegation that Doe was allowed to retain an expert.”).

       Cross Examination. Plaintiff alleges that it was a procedural flaw for Columbia “not [to]

permit [him] to question Jane Roe.” ¶ 274; see also ¶¶ 275-77. But neither Plaintiff nor Roe was

entitled to cross-examination under the applicable GBM Policy, which states as follows: “The

Complainant and the Respondent will not be permitted to ask or submit questions at the hearing.”

Def.’s Ex. A at 30. As a result, Plaintiff’s inability to question Roe could not possibly rise to the

level of a “clearly irregular” adjudicative process. Menaker, 935 F.3d at 33; B.B., 2018 WL

2316342, at *4, *9 (dismissing a Title IX erroneous outcome claim despite allegations that Plaintiff




                                                  21
        Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 27 of 40




was not permitted to cross-examine the other party, in part, because the school did “not

permit cross-examination by either party”).

       Nor, as Plaintiff asserts, was it clearly irregular to have Plaintiff submit questions after

being provided with a factual summary of the Report. ¶ 274. Rather, that is exactly the process

called for by Columbia’s GBM Policy: “The Complainant and Respondent will be required to

submit a written list of all proposed questions to the Investigative Team no later than 1 day before

the scheduled Pre-Determination Conference, so the questions can be considered and discussed

during the Conference. Questions should be related to the factual summary and should not be

duplicative or seek a restatement of a fact that has already been included in the factual summary.”

Def.’s Ex. A at 27-28 (emphasis added).

       But there is more. Plaintiff actually concedes that the Hearing Panel did ask and Roe did

answer the questions that he timely submitted. ¶ 277. Plaintiff was not allowed to submit additional

questions to the Hearing Panel just prior to the hearing, id., because that is expressly forbidden by

the GBM Policy itself. See Def.’s Ex. A at 27 (“the Pre-[D]etermination Conference will be each

party’s final opportunity to provide questions for the Investigative Team to ask of any other

individual involved”) (emphasis in original); id. at 30 (“The Complainant and the Respondent will

not be permitted to ask or submit questions at the hearing.”); ¶ 277 (acknowledging same).

       “Form and Layout.” Plaintiff’s claim that the “form and layout” of the Investigative Report

“burie[s] the investigation deficiencies” barely merits a response. ¶¶ 278-79. The 83-page

Investigative Report includes a list of 35 exhibits, an executive summary, a list of each of the 16

interviews conducted and when each was conducted, a detailed list of hundreds of documents and

materials examined, a section setting forth the applicable GBM Policy definitions, a factual

summary of each witness’s statements and evidence submitted to the investigators, and a findings




                                                 22
        Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 28 of 40




and analysis section which itself includes a summary and analysis of the expert reports, detailed

credibility assessments of each of the witnesses, a thorough analysis of all the evidence, and

recommended findings. See generally Pl.’s Ex. B. It could hardly be more implausible that the

“form and layout” of Columbia’s report could possibly constitute a “clear irregularity” for

purposes of Title IX.

       Miscellaneous Issues. While Plaintiff complains about other aspects of Columbia’s GBM

process, see ¶¶ 280-94, many of his allegations are simply regurgitations of other allegations in

the Amended Complaint, and none reflects any departure from Columbia’s GBM Policy that could

possibly constitute a “clearly irregular process.” For example, Plaintiff claims that a 50-page

written response that he provided after reviewing the “draft report” was not considered or

addressed. See ¶¶ 131, 280-82. According to Columbia’s GBM Policy, however, all that is

permitted after a party reviews the factual summary (which Plaintiff refers to as the “draft report,”

¶¶ 126, 279, 281-82) is “to provide correction to typos in the factual summary, including correction

of names and/or dates, or other minor factual errors. [Parties] also can argue that the factual

summary is inaccurate; identify additional witnesses to be interviewed; and ensure that all relevant

information is included.” Def.’s Ex. A at 27; see also ¶ 282 (confirming that this is what Plaintiff

was told at the time). And while Plaintiff takes issue with matters of timing and page limitations,

nothing he points to is inconsistent with the process laid out in the GBM Policy, or so egregious

as to constitute a “clearly irregular process.” Plaintiff, like all other complainants and respondents

involved in a GBM proceeding at Columbia—including Roe—was required to submit his written

response to the final Investigative Report within 10 pages and two days in advance of the hearing,

as is specifically called for in the Policy. See ¶¶ 283-84; Def.’s Ex. A at 29. Similarly, although

Plaintiff questions the Hearing Panel’s ability to reach a determination after having a day to review




                                                 23
          Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 29 of 40




the Investigative Report and a day to deliberate following the hearing, ¶ 284, the GBM Policy itself

provides that “[t]he Hearing Panel will generally render a decision within 3 days after the

conclusion of a hearing.” Def.’s Ex. A at 30. 18

         Plaintiff also makes generalized allegations that Columbia’s GBM process is biased toward

complainants, who he claims are invariably women, and that this somehow constitutes a

“procedural flaw.” ¶¶ 289-94. But Columbia’s GBM Policy and processes are completely gender-

neutral and symmetrical. Under the GBM Policy, respondents and complainants (whether men or

women) get the same support and resources; the same opportunities to provide, review, and

challenge the evidence; and neither has a burden of proof. Def.’s Ex. A at 26 (“The Investigative

Team bears the burden of showing evidence to support its recommendation regarding

responsibility.”). Plaintiff’s conclusory allegations that “Columbia has demonstrated a pattern of

inherent and systematic gender bias and discrimination against accused male students,” and that

male respondents “are invariably found guilty, regardless of the sufficiency of the evidence,”

¶¶ 293-94, are exactly the kind of vague, generalized allegations that a court is entitled to discount

in connection with a motion to dismiss.19 See, e.g., Orkin v. Swiss Confederation, 770 F. Supp. 2d



18
   Plaintiff’s claim that Roe made “inflammatory allegations” to the Hearing Panel that she had not made to the
investigators, ¶ 287, does not satisfy Menaker since he does not specify what those allegations were (other than the
accusation that she had been raped). And Plaintiff’s generalized contentions that her allegations were “not questioned,”
“simply presumed to be true,” and “severely prejudicial,” id., because they—like many of Plaintiff’s allegations—are
devoid of any specific factual context or support, need not be considered in connection with a motion to dismiss. Iqbal,
556 U.S. at 678, 129 S. Ct. at 1949 (holding that a court must distinguish between facts, on the one hand, and “mere
conclusory statements” or legal conclusions on the other hand and that the latter must be disregarded).
19
   Even assuming for purposes of this motion that all respondents are male, the publicly available data contradicts
Plaintiff’s assertions in this regard. For example, Columbia’s Student Gender-Based Misconduct Prevention and
Response 2018-19 Annual Report makes it clear that in the period between July 1, 2018, and June 30, 2019, in three
cases involving sexual assault, there was one finding by Columbia of no responsibility and no findings of
responsibility. Columbia Univ., Student Gender-Based Misconduct Prevention and Response 2018-19 Annual Report
20 (2019), https://sexualrespect.columbia.edu/files/sri/content/student_gender-based_misconduct_prevention_and_
response_2018-2019.pdf. Similarly, in the corresponding report for 2017-18, there were six findings of no
responsibility, two findings of responsibility, and one instance where a respondent accepted responsibility or indicated
no contest. Columbia Univ., Gender-Based Misconduct Prevention and Response 2017-18 Annual Report 19 (2018),



                                                          24
         Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 30 of 40




612, 616 (S.D.N.Y. 2011), aff’d, 444 F. App’x 469 (2d Cir. 2011 (“[T]he Court is not bound by

conclusory assertions of fact or law.”); see also B.B., 2018 WL 2316342, at *7 (“Absent any factual

detail of past cases involving sexual assault, and the gender composition of accusers and the

accused, such allegation is too conclusory.”).

        Sanction. Other than noting that it took the Dean only four days, including over the Easter

holiday weekend, to review the file and impose the sanction of expulsion, 20 ¶ 296, Plaintiff makes

no allegations in support of his implausible claim that he received an “unduly severe penalty”

simply because of his gender, ¶¶ 295, 297. As the Appeal Panel explained, the GBM Policy

requires the consideration of several criteria, including the impact on Roe as well as the specific

misconduct at issue. 21 Def.’s Ex. D at 4. The Appeal Panel confirmed that expulsion was warranted

here because, among other things, Plaintiff’s conduct had a significant impact on Roe, his violent

sexual assault was “abhorrent” and “reckless,” and he “exhibit[ed] an obliviousness to the evidence

that [he] used force in order to have sex with [Roe].” Def.’s Ex. D at 5, 6 (noting “[w]e find that

this case is among the most violent and the least ambiguous of the cases that we have seen as Panel

members”). In light of the finding of responsibility for a claim of non-consensual vaginal

intercourse by use of physical force, the fact that Plaintiff had no prior disciplinary history and

“believed he had consent for the sexual conduct that occurred,” ¶ 295, did not render the sanction




http://www.columbia.edu/cu/studentconduct/documents/Gender-BasedMisconductPreventionandResponse2017-
2018.pdf; see also ¶ 53 (citing to a corresponding annual report from 2019-2020).
20
   According to the GBM Policy, the “Sanctioning Officer . . . will render a sanctioning decision within 3 days
following the receipt of the Hearing Panel’s determination.” Def.’s Ex. A at 31.
21
   Under the GBM Policy, factors relevant to imposing a sanction include: “the specific gender-based misconduct at
issue (such as penetration, touching under clothing, touching over clothing, unauthorized recording, etc.); the
circumstances accompanying the lack of consent (such as force, threat, coercion, incapacitation, etc.); the
Respondent’s state of mind (intentional, knowing, bias-motivated, reckless, negligent, etc.); sanctions imposed in
other matters involving similar conduct; the impact of the offense on the Complainant; the Respondent’s prior
disciplinary history; and the safety of the University community.” Def.’s Ex. A at 31.



                                                       25
          Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 31 of 40




unduly severe. 22

         B.       Plaintiff Fails to Allege Any Facts to Support a Minimal Plausible Inference
                  of Gender Bias.

         Plaintiff’s Title IX claim fails for yet another reason: his allegations of “criticism” against

or “pressure” on the University “for reacting inadequately to allegations of sexual misconduct by

members of one sex” are insufficient to create a plausible inference of bias on the basis of sex.

Menaker, 935 F.3 at 33.

         Plaintiff’s allegations of “pressure” on the University to discriminate on the basis of gender

in GBM proceedings generally fall into two categories: (1) allegations that Columbia’s GBM

Policy is biased against men because it is “victim-centered,” including because the 2011 Dear

Colleague Letter (“DCL”) 23 encouraged all universities to minimize the burden on complainants,

resulting in a purportedly universal “gender-biased” process; and (2) allegations that “Columbia”

made various statements and holds various beliefs about rape culture and the #MeToo movement,

thereby evidencing supposed anti-male bias. To repeat, these allegations are entirely divorced from

Plaintiff or the GBM proceeding at issue and are offered instead to support Plaintiff’s broad,

generalized assertion of the existence at Columbia of an “anti-male gender biased, victim-oriented,

trauma-informed process reflecting the mantras of believe all woman and rape culture.” ¶ 291. Yet

none of Plaintiff’s allegations, separately or together, support a minimal plausible inference of

gender bias here. See, e.g., Doe v. NYU, 438 F. Supp. 3d 172, 186 (S.D.N.Y. 2020), appeal

dismissed (June 8, 2020) (concluding plaintiff’s “conclusory” allegations were “insufficient to

establish a ‘plausible inference of sex discrimination’” because they “neither establishe[d] that [the


22
   For all of these same reasons, Plaintiff’s Title IX claim can also be dismissed on the ground that his allegations do
not “cast some articulable doubt on the accuracy of the outcome of the disciplinary proceeding” sufficient to plead an
erroneous outcome claim. Yusuf, 35 F.3d at 715; see also B.B., 2018 WL 2316342, at *5-6.
23
   See Office for Civil Rights, U.S. Dep’t of Educ., Dear Colleague Letter (Apr. 4, 2011), https://www2.ed.gov/about/
offices/list/ocr/letters/colleague-201104.pdf.



                                                          26
        Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 32 of 40




university] was under public criticism during the pendency of the underlying investigations and

proceedings” nor that the defendants had “knowledge of the purported criticisms”) (citation

omitted); B.B., 2018 WL 2316342, at *8 (concluding that plaintiff failed to allege gender bias, in

part because he failed to allege anything specific about “the Title IX investigators or members of

the Disciplinary Review Panel to suggest they held anti-male biases” in his proceeding).

               1.        Columbia’s GBM Policy and the 2011 Dear Colleague Letter

       In the Amended Complaint, Plaintiff alleges that Columbia has a “victim-centered,”

“trauma-informed” approach to its GBM Policy that is biased against men because it presumes

that they are always guilty. See ¶¶ 52-60. Such allegations are obviously inconsistent with the

many procedural protections afforded under the GBM Policy to accused respondents regardless of

their gender, see Def.’s Ex. A at 17-34, and the Court need not take them as true. See B.B., 2018

WL 2316342, at *6. Under Columbia’s GBM Policy, respondents and complainants get the same

support and resources; the same opportunities to provide, review, and challenge the evidence; etc.

Def.’s Ex. A at 17-34.

       Attempting to bolster his allegations of a “victim-centered” process, Plaintiff points to

Columbia’s compliance with the now-rescinded DCL. While it is true that the DCL “ushered in a

more rigorous approach to campus sexual misconduct allegations,” Doe v. Purdue Univ., 928 F.3d

at 668, by providing specific guidance to schools regarding Title IX’s requirements as they relate

to the adjudication of sexual misconduct claims, Plaintiff’s allegation that the now-rescinded DCL

and its accompanying guidance put so much pressure on colleges to address sexual assault in a

gender-biased way that there is automatically anti-male gender bias in this (and arguably every)

case adjudicated pursuant to that guidance is plainly implausible. See generally ¶¶ 11-34.

       Significantly, Plaintiff’s theory of gender discrimination (and each of his allegations in this

regard) would pertain not only to Columbia, but to nearly every single college and university in


                                                 27
        Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 33 of 40




the United States. Essentially, Plaintiff asks this Court to infer that Columbia’s disciplinary

decision in his case was motivated by gender bias simply because the University’s GBM Policy at

the time complied with federal Title IX guidance—guidance that Plaintiff acknowledges was

“binding on regulated parties” such as Columbia. ¶ 24. That would mean, as a practical matter,

that a male plaintiff could adequately plead gender bias in any and every Title IX erroneous

outcome case, regardless of the underlying circumstances of the Title IX investigation, the policies

of the school or university, or what the charges actually were.

       Contrary to Plaintiff’s contentions, the plain language of the DCL is gender neutral, using

the terms “complainants” and “alleged perpetrators,” not “female victims” and male respondents.

Compare DCL, with ¶¶ 23, 290. Plaintiff’s unsupported allegation that “[i]n response to pressure

from OCR, DOJ, and the Obama White House, educational institutions, such as Columbia, limited

procedural protections afforded to male students, such as John Doe, in sexual misconduct cases,”

¶ 34 (emphasis added), not only lacks plausibility, but is flatly contradicted by the relevant

documents. Like the DCL, the procedural protections in Columbia’s GBM Policy implementing

the DCL are completely neutral as to gender. See Def.’s Ex. A at 3 (“The Policy applies regardless

of a person’s gender, gender identity, gender expression, sex, . . . or other protected status.”).

       For these reasons, courts have repeatedly and sensibly rejected Plaintiff’s argument that

the DCL alone is sufficient, holding that compliance with the DCL cannot support a plausible

inference of gender bias for purposes of a motion to dismiss a Title IX claim. See ECF 25 at 11

(collecting cases). This is so because a “[u]niversity’s adoption of positions recommended by the

federal government does not in turn suggest that the [u]niversity did so because of gender bias—

all it plausibly suggests is that the [u]niversity sought to comply with OCR’s recommendations.”

Doe v. Univ. of Chi., No. 16 Civ. 08298, 2017 WL 4163960, at *5 (N.D. Ill. Sept. 20, 2017); see




                                                  28
        Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 34 of 40




also Doe v. Univ. of Denver, 952 F.3d 1182, 1192 (10th Cir. 2020).

       Moreover, Plaintiff’s GBM proceedings in this case occurred after the DCL was rescinded

by the Trump administration in September 2017. See ¶¶ 41-46. Thus, even assuming Columbia

was under pressure as a result of the DCL during the Obama administration, it clearly makes no

sense to assume that Columbia was still “under pressure” to discriminate against male Title IX

respondents after the DCL was rescinded by President Trump. See, e.g., Doe v. NYU, 438 F. Supp.

at 186. Moreover, Columbia’s continued compliance with the GBM Policy it had in place for the

academic year in which Plaintiff’s GBM proceeding occurred (2017-18), or the fact that Columbia

did not immediately revise its GBM Policy when the DCL was rescinded in September 2017,

cannot possibly establish discriminatory motive either. See, e.g., Doe v. Colgate Univ., No. 15 Civ.

1069, 2017 WL 4990629, at *13 (N.D.N.Y. Oct. 31, 2017) (explaining that a university’s

compliance with a prior governing version of the DCL does not establish a Title IX violation, it

“simply demonstrates that OCR can from time to time change its interpretation of a statute”)

(internal quotation marks and citation omitted), aff’d, 760 F. App’x 22 (2d Cir. 2019).

               2.      Columbia’s Allegedly Gender-Biased Statements and “Anti-Male”
                       Culture

       Plaintiff’s Amended Complaint collects dozens of new allegations about actions

purportedly taken and beliefs purportedly held by “Columbia” over the last decade that are

supposedly anti-male. ¶¶ 52-80. These beliefs, however, are not attributable to Columbia as a

whole, or even to the GBM Office in particular, but rather to the people and organizations who

made them. In other words, Plaintiff conflates various entities and misrepresents assorted social

media posts in an effort to concoct a false picture of Columbia—a large university with more than

15 separate graduate schools, thousands of undergraduate and graduate students (many of whom




                                                29
          Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 35 of 40




are male, along with Columbia’s many male administrators, faculty, and staff), dedicated to

principles of freedom of thought and speech—as a wildly anti-male institution.

         To illustrate further, in certain parts of the Amended Complaint, “Columbia” means the

institution as a whole—the “elite private Ivy League University.” ¶ 7. In other parts, it means

Columbia’s GBM Office, which is “responsible for investigating and adjudicating reports of

gender-based misconduct involving students, and coordinating the disciplinary process when

necessary.” Def.’s Ex. A at 14. 24 But in paragraphs 56 through 78, when the Amended Complaint

refers to “Columbia,” its footnotes reveal that Plaintiff means neither Columbia as a whole nor the

GBM Office in particular. Instead, the vast majority of “Columbia’s” actions and beliefs in those

paragraphs are sourced to Facebook posts made by Sexual Violence Response (“SVR”), a division

of Columbia Health (unrelated to the GBM Office) that supports survivors of sexual violence. 25

See, e.g., ¶¶ 63-77 nn.16-17, 19-28, 32, 35-38, 40-42, 44, 46-68, 70-87. Other allegations similarly

attribute social media posts from other groups and organizations—but again not the GBM Office—

to “Columbia.” ¶¶ 59, 61, 68, 69. 26 And many allegations also mischaracterize the source material.

¶¶ 57, 61, 64, 68, 70-72, 75-77. The clear intent is to create the false impression that the same



24
  See, e.g., ¶ 121 (“Roe made a sexual misconduct complaint (Incident Report) to Columbia”); ¶ 124 (Plaintiff was
notified “of the Columbia investigation”); ¶ 156 (“Columbia hearing panel held a ‘hearing’”).
25
   For example, Paragraph 67 is just one of dozens of examples illustrating the Amended Complaint’s misleading
conflation of “SVR” and “Columbia.” That paragraph alleges: “In Columbia’s eyes, ‘No dystopic [sic] fiction can
trump what has been done to women.’” ¶ 67 (alteration in original). The Amended Complaint then provides a footnote:
“Sexual Violence Response, facebook post,[] 3/16/2018.” Id. n.25. The footnote continues: “CU shared an article from
msmagazine.com, ‘A Red Dystopia,’ and quoted: ‘The dystopic [sic] futures dreamed up by writers . . . have historical
precedent. No dystopic [sic] fiction can trump what has been done to women.’ CU added, ‘#womenshistorymonth.’”
Id. (alterations in original). This footnote itself makes it clear that SVR, not “CU” (i.e., Columbia), shared the article
and added the hashtag. Moreover, the quotation itself comes from a msmagazine.com article posted by SVR.
26
  To give another example, Plaintiff alleges that “Columbia” “published” that “[m]isogyny has been openly tolerated
by American society and its culture, writ large for a very long time.” ¶ 69 & n.45. But according to the Amended
Complaint, that statement was made not by Columbia, or any group or organization, but rather by a Columbia adjunct
professor of International and Public Affairs. See id. It clearly has nothing to do with whether Columbia, as an
institution, is biased against men. And it goes without saying that Columbia is not in the habit of policing the speech
of its professors or other members of the Columbia community.



                                                           30
          Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 36 of 40




“Columbia” office that investigated and adjudicated allegations of Plaintiff’s GBM Policy

violations also made numerous social media posts addressing the #MeToo movement and topics

such as “toxic masculinity” and “rape culture.” See generally ¶¶ 63-77. The Court need not accept

as true Plaintiff’s allegations attributing what he contends are “anti-male” positions to “Columbia”

when the Amended Complaint itself actually sources those positions to SVR and other groups, or

mischaracterizes the source material. B.B., 2018 WL 2316342, at *6. 27

         Plaintiff alleges no facts to explain why the actions of SVR are relevant to Plaintiff’s GBM

proceeding or this case. Out-of-circuit cases that address whether articles shared by university

officials involved in the plaintiff’s disciplinary proceeding support an inference of gender bias do

not apply here. For example, unlike the Amended Complaint in this case, the complaint in Doe v.

Purdue accurately attributed the Facebook post to the group that actually posted it, did not

improperly attribute the content of the article to the university at large, and linked the posting

group’s director—a Title IX coordinator who drafted the complainant’s statement—to the

proceeding at issue. See Compl. ¶ 20, Doe v. Purdue Univ., No. 17 Civ. 33 (N.D. Ind. Jan. 24,

2017), ECF 1. The Seventh Circuit found this link “pertinent.” See 928 F.3d at 669-70. Here,

Plaintiff’s allegations regarding various social media posts and articles bear no connection to his

GBM proceeding. Indeed, Plaintiff does not allege that anyone from SVR or any other groups or

individuals who published or shared articles was involved in his GBM proceeding in any way.

Plaintiff’s disconnected allegations about social media posts and articles that purportedly show

gender bias, though numerous, do not support a plausible inference that gender bias played any

role in connection with Plaintiff’s GBM proceeding.


27
   Moreover, many of Plaintiff’s allegations about social media posts or statements purportedly connected to
“Columbia” do not pertain to the period relevant to Plaintiff’s GBM proceeding. See, e.g., ¶¶ 57 nn.3 & 4, 58 nn.5 &
7-8, 64 n.17, 65 nn.19 & 20, 68 nn.33 & 34, 69 nn.35 & 39 (citing social media posts and articles from 2019-20); see
also ¶¶ 58 n.6, 60 nn.10-12, 61 n.14, 68 nn.27-28 & 31, 69 n.45 (citing social media posts and articles from 2011-15).



                                                         31
          Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 37 of 40




         As for Plaintiff’s allegation that Columbia was under pressure “to vigorously prosecute

males accused of sexual assault” because of “[t]he publicized case of Emma Sulkowicz,” ¶ 35, the

supposed pressure created by Ms. Sulkowicz occurred in 2014 and 2015—two years prior to the

incident in this case. 28 See ¶¶ 36-37. Courts in this Circuit have recognized that for purposes of

Title IX, the alleged public pressure must be within the timeframe of the underlying proceeding to

give rise to an inference of gender bias. See, e.g., Doe v. Vassar Coll., No. 19 Civ. 9601, 2019 WL

6222918, at *11 (S.D.N.Y. Nov. 21, 2019) (finding no inference of gender bias after comparing

the case’s five-year gap between pressure and proceeding to Doe v. Columbia’s “matter of

months”); see also Doe v. Columbia, 831 F.3d at 50 (identifying public criticism just a few months

prior to the disciplinary hearing).

         Finally, Doe alleges that Columbia was under pressure because of a series of articles in

2017 about other Title IX lawsuits against the University. 29 ¶ 39. But as the Second Circuit has

recognized, “[p]ress coverage of sexual assault at a university does not automatically give rise to

an inference that a male who is terminated because of allegations of inappropriate or

unprofessional conduct is the victim of [sex] discrimination.” Menaker, 935 F.3d at 33 (alteration

in original). This is especially so when the articles have no bearing on and nothing to do with either

the plaintiff or any individuals involved in his proceeding. See Doe v. Columbia, 831 F.3d at 51

(discussing press coverage of criticism of Columbia for its handling of gender-based misconduct

claims as relevant when they involved the same investigator in the case at issue). Judge Woods’s


 In fact, Ms. Sulkowicz graduated from Columbia College in May 2015. Kate Taylor, Mattress Protest at Columbia
28

Continues into Graduation Event, N.Y. Times (May 19, 2015), https://www.nytimes.com/2015/05/20/nyregion/
mattress-protest-at-columbia-university-continues-into-graduation-event.html.
29
   One case discussed in these articles brought by a female complainant was dismissed twice. Roskin-Frazee v.
Columbia Univ., No. 17 Civ. 2032, 2018 WL 6523721, at *1 (S.D.N.Y. Nov. 26, 2018); Roskin-Frazee v. Columbia
Univ., 474 F. Supp. 3d 618, 620 (S.D.N.Y. 2019). The other articles cited relate to a faculty member who retired and
did not involve alleged student-student misconduct. It thus would be implausible to assume that that litigation or the
articles put any undue pressure on the University to be biased in favor of female complainants in the GBM process.



                                                         32
          Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 38 of 40




recent decision in Doe v. Columbia University, No. 20 Civ. 6770, 2021 WL 3292591 (S.D.N.Y.

Aug. 1, 2021), is not to the contrary. There, the court relied on the case-specific fact that there was

an article in a campus publication published during the proceedings that discussed the proceeding

itself. See id. at *27. Judge Woods therefore determined that this fact, “taken together” with others,

was sufficient to allege gender bias. 30 Id. Here, there is no allegation of similar, specific pressure

at the time of Plaintiff’s proceeding.

II.      Plaintiff’s Contract and Quasi-Contract Claims Should Be Dismissed.

         For the reasons discussed in Columbia’s motion to dismiss Plaintiff’s original complaint,

ECF 25 at 21-23; ECF 32 at 10, Plaintiff’s state law claims also fail and should be dismissed.

                                                 CONCLUSION

         For the foregoing reasons, Columbia respectfully requests that the Court dismiss the

Amended Complaint in its entirety, with prejudice.



Dated: September 13, 2021                              Respectfully submitted,

                                              By:      _________________________
                                                       Roberta A. Kaplan
                                                       Gabrielle E. Tenzer
                                                       Rachel Tuchman
                                                       KAPLAN HECKER & FINK LLP
                                                       350 Fifth Avenue, 63rd Floor
                                                       New York, NY 10118
                                                       212.763.0883
                                                       rkaplan@kaplanhecker.com
                                                       gtenzer@kaplanhecker.com
                                                       rtuchman@kaplanhecker.com
                                                       Attorneys for Defendant



30
   It is worth noting that unlike in this case, the investigative reports and other key documents from the four separate
Columbia GBM proceedings at issue in that case were not before Judge Woods as incorporated by reference. Cf. id.



                                                          33
       Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 39 of 40




           APPENDIX: Comparison of Alleged Evidentiary & Procedural Flaws to
                              Incorporated Materials

  Am.                  Alleged Flaws                           Incorporated Materials
Compl. ¶
175          Roe had “blackout memory loss” Roe testified to distinct memories and did not
             and “admitted that she had therefore admit to recreating events. Pl.’s Ex. B at 13-15;
             recreated the events of the early Def.’s Ex. B at 2.
             morning” with her friends.
177, 181     Roe contended, as a “fundamental       This “fundamental pillar” is nowhere in the
             pillar” of her report and narrative,   Incident Report or Investigative Report, Pl.’s
             that there were no consensual          Ex. B; Def.’s Ex. B, and testimony from Roe
             sexualized activities between her      and three eyewitnesses at the club does not
             and Plaintiff at the dance club, but   support Plaintiff’s claim. Pl.’s Ex. B at 12-13,
             the “investigation record” including   44-45, 46, and 50.
             “three eyewitnesses” contradicted
             her narrative.
186, 188,    “Jane Roe’s ‘fear narrative’ was not   Substantial evidence showed Roe was
190, 195     created until she was alone with her   uncomfortable returning to Plaintiff’s
             future boyfriend, on Monday night,     apartment. Pl.’s Ex. B at 13, 25, 33-34, 62-63,
             August 28.”                            82.
208, 209,    The evidence, including Roe’s own Roe testified that she was attempting to crawl
213, 215     statements, showed she consented to away from Plaintiff, Pl.’s Ex. B at 4, 14; Def.’s
             sexual intercourse.                 Ex. B at 2, she said “no,” Pl.’s Ex. B at 14, and
                                                 Plaintiff “threw her onto the bed in the guest
                                                 bedroom and pinned down her arms and
                                                 hands,” Pl.’s Ex. B at 18. See also Pl.’s Ex. B
                                                 at 14 (Roe’s testimony concerning the
                                                 “conversation” about their encounter).
214          “[T]he evidence did not support See Pl.’s Ex. B at 61-62, 82 (evidence
             finding that [Plaintiff] caused supporting the finding that Plaintiff caused
             [Roe’s] bruises.”               Roe’s bruises).
233          Roe only indicated she had been Roe and Witness 3 testified that Roe was upset
             sexually assaulted due to pressure when she returned to her apartment and cried
             from Witness 3.                    before either of them raised the suggestion of
                                                sexual assault. Pl.’s Ex. B at 16-17, 39.
221          “The Columbia investigation team Roe never described Plaintiff’s apartment as a
             found great significance in Jane “violent scene.” See generally Pl.’s Ex. B;
             Roe’s account that [Plaintiff]’s Def.’s Ex. B; see also Pl.’s Ex. B at 15, 81-83.
             apartment had the appearance of a
             ‘violent scene.’”




                                               34
         Case 1:20-cv-05019-LAK Document 61 Filed 09/13/21 Page 40 of 40




242, 246    Columbia investigators                     The Investigative Report includes a detailed
            “presume[ed] that Jane Roe was             and lengthy assessment of Roe’s credibility.
            truthful” and “failed to analyze           Pl.’s Ex. B at 59-66.
            critically Jane Roe’s credibility.”
254-258     Columbia investigators “presumed”          The Investigative Report includes a detailed
            that Plaintiff lacked credibility and      and lengthy assessment of Plaintiff’s
            “assail[ed]” his credibility based on      credibility. Pl.’s Ex. B at 66-71; see also id. at
            minor points in his testimony.             70 (significance of “high heels” testimony); id.
                                                       at 67-68 (significance of “gas valve”
                                                       testimony); id. at 79 (testimony regarding
                                                       location where sexual activity occurred not
                                                       part of credibility assessment).
271-72      Plaintiff’s expert reports were not The Investigative Report includes the expert
            given the weight they were due.     reports and an analysis of the reports, Pl.’s Ex.
                                                B at 57-59, even though the GBM Policy does
                                                not require it, Def.’s Ex. A at 25.
274-77      Columbia did not permit Plaintiff to The GBM Policy prohibits either party from
            question Roe or to submit additional asking or submitting questions at the hearing.
            questions at the hearing.            Def.’s Ex. A at 27-28, 30.
146, 278-   The “form and layout” of the See Pl.’s Ex. B (Investigative Report).
79          Investigative Report and draft
            Investigative Report “burie[s] the
            investigation deficiencies.”
131, 280-   Plaintiff’s 50-page written response The GBM Policy provides clear instructions on
82          to the “draft report” was not what a party is permitted to submit. Def.’s Ex.
            considered or addressed.             A at 27.
283         Plaintiff was only given five days The GBM Policy requires a written response
            and 10 single-spaced pages to be no more than 10 single-spaced pages and be
            respond to the report.             submitted at least two days in advance of the
                                               hearing. Def.’s Ex. A at 29.
284         The Hearing Panel rushed to Under the GBM policy, the Hearing Panel will
            judgment after spending one day render a decision within 3 days of a hearing.
            deliberating after the hearing. Def.’s Ex. A at 30.
295-96      Plaintiff received an “unduly severe The Appeal Panel considered the applicable
            penalty.”                            criteria in confirming the sanction. Def.’s Ex.
                                                 A at 31; Def.’s Ex. D at 5.




                                                  35
